PUBLISHED ORDER

By order dated February 2, 2012, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. After further review, including consideration of the points presented by counsel in supplemental briefs and at oral argument, and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals not-for-publication memorandum decision, Wells v. State, No. 49A05-1012-CR-731, 2011 WL 4402623 (Ind.Ct.App. Sept. 22, 2011), should be reinstated as a memorandum decision. See Appellate Rule 65(D). Accordingly, the order granting transfer is VACATED, and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court directs the Clerk to certify this appeal as final and to send a copy of this Order for publication on-line and in the bound volumes of this Court’s decisions.
DAVID, MASSA, and RUSH, JJ„ concur.
RUCKER, J., dissents with separate opinion in which DICKSON, C.J., concurs.